PER CURIAM.
This is a motion for an appeal from a judgment against appellant in favor of ap-pellee for $1,000. The suit was upon a .policy of insurance on an infant child and ■ the defense was that false and fraudulent *544statements were made in the application. The application contained no limitation on the authority of the agent who sold the policy and it was never attached to the policy. The limitation so relied upon was contained only in the policy which was later issued. This case is controlled by Employers Mut. Fire Ins. Co. v. Cunningham, Ky., 253 S.W.2d 393.
The motion for appeal is overruled and the judgment is affirmed.